Citation Nr: 1241538	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  12-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Accredited Agent 


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel









INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1950 to October 1953 and from March 1954 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010 in a rating decision, the RO denied a higher rating for deformity of the right little finger, and service connection for a right arm condition, a left arm condition, and a neck condition.  The Veteran filed a notice of disagreement with in September 2010.  In January 2012, the Veteran notified the RO that he no longer wished to pursue any of his claims, except for service connection for ischemic heart disease.  In January 2012 in letter to the Veteran, the RO confirmed the withdrawal of the claims.  Therefore, the Board will not address these claims.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

From February 1967 to February 1968, during the Vietnam era the Veteran served at the Royal Thai Air Force Base in Ubon.  VA has recognized that Agent Orange was used on the perimeter of military bases in Thailand, including Ubon, during the Vietnam era.  M21-1MR, Part IV, Subpart ii, 2.C.10.q.




The service records show that while at Ubon the Veteran was a precision measurement equipment technician, and that his duties included, going to other shops to instruct in the proper use of precision measuring equipment.  

In May 2012 in a statement, the Veteran's representative argued that the Veteran traveled to locations off the base, which involved frequent trips through the base perimeter.  

As it is not clear where on base the Veteran performed duties and whether he had duties off the base, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify his duties at the Air Base in Ubon from February 1967 to February 1968 to include where his duties on base were, whether he travelled off base, and, if so, where his off base duties were.

2.  After the development has been completed, adjudicate the claim of service connection for ischemic heart disease.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case to include a proper citation to the "Memorandum for the Record, Subject: Herbicide use in Thailand during the Vietnam Era," so that the Veteran's representative may prepare a rebuttal or further develop the case.  Then return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



